Case: 15-60555      Document: 00513731988         Page: 1    Date Filed: 10/25/2016




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                        United States Court of Appeals
                                                                                 Fifth Circuit

                                    No. 15-60555                               FILED
                                  Summary Calendar                      October 25, 2016
                                                                          Lyle W. Cayce
                                                                               Clerk
BELKYS FRANCELIA GRANADOS-GALDAMEZ,

                                                 Petitioner

v.

LORETTA LYNCH, U.S. ATTORNEY GENERAL,

                                                 Respondent


                       Petition for Review of an Order of the
                          Board of Immigration Appeals
                               BIA No. A097 744 986


Before BENAVIDES, OWEN, and SOUTHWICK, Circuit Judges.
PER CURIAM: *
       Belkys Francelia Granados-Galdamez, a native and citizen of Honduras,
petitions this court for review of the decision of the Board of Immigration
Appeals (BIA) dismissing her appeal of the denial of her motion to reopen her
in absentia removal proceedings. Granados-Galdamez argues only that she
did not receive notice of the removal hearing and that therefore her due process
rights were violated when the immigration judge ordered her removal.


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
       Case: 15-60555   Document: 00513731988     Page: 2   Date Filed: 10/25/2016


                                  No. 15-60555

        Granados-Galdamez has not shown that the BIA abused its discretion by
denying her motion to reopen. See Barrios-Cantarero v. Holder, 772 F.3d 1019,
1021 (5th Cir. 2014).      The record reflects that Granados-Galdamez was
properly served, via personal service, with the notice to appear, which included
the date, time, and place of the removal hearing and was also advised in
Spanish of the consequences of failure to appear at the hearing. Moreover, we
are jurisdictionally barred from considering her lack of notice argument
because she did not raise it before the BIA. See Roy v. Ashcroft, 389 F.3d 132,
137 (5th Cir. 2004). Because Granados-Galdamez received proper notice of the
hearing, she cannot establish any due process violation.            See Barrios-
Cantarero, 772 F.3d at 1021; 8 U.S.C. § 1229a(b)(5)(C)(ii); 8 U.S.C. § 1229(a)(1),
(2).
        Finally, the BIA determined that the motion to reopen was not a joint
motion and that it was untimely because it was not filed within 180 days of the
entry of the final order of removal.        See § 1229a(b)(5)(C)(i).   Granados-
Galdamez does not address these issues in her brief, and, as such, she has
abandoned them. See Soadjede v. Ashcroft, 324 F.3d 830, 833 (5th Cir. 2003).
        The petition for review is DENIED IN PART AND DISMISSED IN
PART.




                                        2